Citation Nr: 9929247	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-47 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from November 1977 to November 
1980.  In a July 1993 rating action the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for headaches.  In March 1995 the veteran 
submitted additional information for the purpose of reopening 
his claim.  In a September 1996 rating action it was held 
that the additional evidence was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.  The case was initially before the Board of 
Veterans' Appeals (Board) in May 1998 when the Board held 
that new and material evidence had been presented to warrant 
reopening of the claim for service connection for headaches.  
The Board remanded the case to the regional office for an 
examination of the veteran and also for a de novo 
consideration of his claim.  The veteran was afforded VA 
examinations in October 1998 and in April 1999 the regional 
office continued the denial of service connection for 
headaches.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  During service, the veteran was observed and treated on 
several occasions with complaints of sinusitis and headaches.

3.  A VA outpatient treatment record dated in July 1981 
reflects complaints of sinusitis and headaches.  A VA 
outpatient treatment record dated in August 1983 reflects a 
complaint of frontal headaches.

4.  When the veteran was examined by the VA in September 1991 
his complaints included severe headaches.  The diagnoses 
included headaches.

5.  The veteran was afforded a VA neurological examination in 
October 1998 and a diagnosis was made of migraine headache.

6.  There is a reasonable probability that the veteran's 
current headache disability had its onset during his period 
of active military service.


CONCLUSION OF LAW

The veteran currently has migraine headaches and there is a 
reasonable basis for concluding that they were incurred 
during his active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to 
"well grounded" within the meaning 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background

The veteran's service medical records reflect that he was 
observed and treated on several occasions with complaints of 
sinusitis and headaches.

Reports by the St. Luke's Hospital dated in July 1981 reflect 
an X-ray study of the paranasal sinuses with an impression of 
chronic bilateral maxillary sinusitis.  A VA outpatient 
treatment record dated in July 1981 reflects that the veteran 
complained of sinusitis and headaches.  A VA outpatient 
treatment record dated in August 1983 reflects a complaint of 
frontal headaches.  The diagnosis was sinusitis.

The veteran was examined by the VA in February 1984 and the 
diagnoses included chronic maxillary sinusitis.

The veteran was again examined by the VA in September 1991 
and his complaints included severe headaches.  The diagnoses 
included headaches.

The veteran was afforded a VA general medical examination in 
April 1992.  It was indicated that he had a history of 
headaches since 1988.  His complaints included daily cephalea 
in the afternoon, not relieved with treatment.  The diagnoses 
included chronic headaches of undetermined cause.

VA outpatient treatment records reflect treatment of the 
veteran for various conditions from 1991 to 1995.  In 
November 1995, he complained of an acute headache.  The 
diagnostic impression was migraine by history.

The veteran testified at a hearing at the regional office in 
January 1997.  He related that he had initially been treated 
for headaches in service in 1980.  He stated that he had been 
hospitalized for severe headaches.  He reported that after 
service, most of his treatment had been at the St. Luke's 
Hospital.

The veteran was afforded a VA neurological examination in 
October 1998.  The examiner had the claims file available and 
it was reviewed.  The veteran reported that his headaches 
began in about November 1979 following left hand surgery.  He 
reported that he had headaches since that time.  There had 
been no history of a head injury.  The veteran reported that 
he was never free of headaches.  They persisted with or 
without sinusitis.  He had sinusitis on an intermittent 
basis.  He had been receiving treatment for his headaches at 
the VA medical center for several years after he began 
residing in Cleveland.  He described a stabbing sensation in 
the back of his head and pain in the top of his head and 
temporal and frontal areas.  Without medication the pain was 
severe.  He had not missed any time from work since he worked 
in spite of his headaches.  When he had headaches his vision 
blurred, his eyes became light-sensitive and he saw black 
spots.  With medication his headaches were dull and without 
medication they were a severe, throbbing pain.  He had nausea 
and vomiting with his headaches but had not had it for the 
previous few months.  He was not dizzy with his headaches and 
did not blackout or have seizures.

On neurologic examination hypesthesia of the left middle 
finger was noted.  The remainder of the neurological 
examination was within normal limits, including the cranial 
nerves.  The diagnosis was chronic unrelenting migraine 
headaches, at times aggravated by sinusitis.  The examiner 
commented that the veteran had cooperated fully in the 
examination and was honest in his answers.  He concluded that 
the veteran's migraine headaches had been present since 
service, but was unable to determine the etiology of the 
headaches.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, the veteran's service medical records reflect 
that he was observed and treated on several occasions with 
complaints of sinusitis and headaches.  A VA outpatient 
treatment record dated in July 1981 reflects that the veteran 
complained of sinusitis and headaches and a VA outpatient 
treatment record dated in August 1983 reflects a complaint of 
frontal headaches.  When the veteran was examined by the VA 
in September 1991 his complaints included severe headaches 
and the diagnoses included headaches.  Chronic headaches were 
also diagnosed when he was afforded a VA general medical 
examination in April 1992 and when he was seen on an 
outpatient basis by the VA in November 1995 the diagnostic 
impression was migraine by history.  Chronic migraine 
headaches were diagnosed at the VA neurological examination 
in October 1998.  That examiner, after review of the complete 
claims file, concluded that the veteran had had a migraine 
headache disability since service.  

The veteran was observed and treated on several occasions 
during service with complaints of headaches and there is a 
continuity of complaints and treatment regarding headaches 
over the years after his separation from service.  The VA 
examiner in 1998 reviewed the record and determined that the 
veteran had had a headache disorder since service which met 
the diagnosis of migraine headaches, and was essentially a 
disability which was independent of any sinusitis.  While he 
was unable to provide an etiology (cause) for the condition, 
that is not an essential element in the grant of service 
connection.  If the condition had its onset in service, has 
been continuously present since service, and is confirmed as 
currently present, the essential elements for a grant of 
service connection are present.  Given the current evidence 
of record, the Board can only conclude that there is a 
reasonable probability that veteran's currently diagnosed 
migraine headaches developed coincident with his period of 
active military service.  Accordingly, it follows that 
entitlement to service connection for chronic headaches is in 
order.  38 U.S.C.A. § 1131.  


ORDER

Entitlement to service connection for migraine headaches is 
established.  The appeal is granted.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

